DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               J.J., the Mother,
                                  Appellant,

                                      v.

 STATE OF FLORIDA, DEPARTMENT OF CHILDREN AND FAMILIES,
                         Appellee.

                               No. 4D22-1714

                          [November 15, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 20-226 CJ-DP.

    Antony P. Ryan, Director, and Paul O'Neil, Assistant Regional Counsel,
Office of Criminal Conflict and Civil Regional Counsel, West Palm Beach,
for appellant.

  Carolyn Schwarz, Children's Legal Services, Fort Lauderdale, for
appellee.

   Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Krystle
Cacci, Certified Legal Intern, Statewide Guardian Ad Litem Office,
Tallahassee, for Guardian Ad Litem Program.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.